Title: From Thomas Jefferson to James Westwood Wallace, 13 July 1808
From: Jefferson, Thomas
To: Wallace, James Westwood


                  
                     Dear Sir 
                     
                     Washington July 13. 08.
                  
                  Having recieved from the Havanna a box of very fine segars I have sent them to you. I could not dispose of them more to my own liking, and I hope they will be to yours. I put them yesterday into the care of a Dr. Thornton, a young gentleman of Culpeper, who promised to place them in the care of mr Benson at Fredericksburg where the box, being addressed to you, will be delivered to your order. after asking your acceptance of this token of esteem I tender you my friendly salutations & assurances of great respect and attachment.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. I set out in about a week for Monticello, but unless I find the roads worse than I expect, I shall go by the churches.
                  
               